Exhibit 10.1

 


EXECUTION COPY

EMPLOYMENT
AGREEMENT


THIS  EMPLOYMENT  AGREEMENT   (this "Agreement")   is  entered  into as of the
24th of May, 2016, (the "Effective Date" ), by and among Michael S. Anderson
("Executive"), a citizen of the United States currently residing at 1847
Oxborough Ct., Chesterfield, MO  63017; FLAMEL TECHNOLOGIES  SA, a French 
Societe Anonyme  with  a principal  office  located  at 33, avenue du  Dr.
Georges Levy, Parc  Club  du  Moulin  à  Vent,  69200  Venissieux,  France
("Flamel"); and ECLAT PHARMACEUTICALS, LLC, a Delaware  limited liability
company and affiliate of the Company with a principal office located at 16640
Chesterfield Grove Road, Suite  200,  Chesterfield, MO 63005 ("Eclat") together
with Flamel (the "Company").
 
W I T N E S S E T H


WHEREAS, Executive is a citizen of the United States and a resident of the State
of Missouri;
 
WHERAS, Executive and the Company entered into an Expatriate Employment
Agreement, dated June 22, 2012 ("Expatriate Agreement");
 
WHEREAS, the Company desires to continue to employ Executive as its Chief
Executive Officer;
 
WHEREAS, Executive desires to accept such employment with the Company on the
terms and conditions contained in this Agreement; and
 
WHEREAS, the Company and Executive desire to terminate the Expatriate Agreement
and replace such agreement with this Agreement to govern the employment
relationship between the Company and Executive.
 
NOW, THEREFORE, in consideration  of the  mutual  agreements  and covenants set
forth herein, and for other good and valuable consideration, the receipt and 
sufficiency  of which  are hereby acknowledged, the parties  hereto, intending
to be legally  bound, hereby  agree as follows:




1.            EMPLOYMENT TERMS


1.1.            Position.


(a)            Position at the Company. Executive shall act as Chief Executive
Officer for the Company and shall carry out such work reasonably required by the
Company in the course of its business consistent with this position. Executive
shall work from the Company's offices in the St. Louis, Missouri area (currently
in Chesterfield, MO), but shall also travel to and work from the Company's
offices in Lyon, France and Dublin, Ireland, to the extent required and
appropriate, with the costs associated  with such travel  borne  by  the
Company.  The Executive will devote substantially all of Executive's business
hours to the Company, and during such time will make the best use of Executive's
energy, knowledge, and training, to advancing the Company's interests.  The
Executive will accept no other employment during his employment with the
Company.
 
 
1

--------------------------------------------------------------------------------

 
(b)            Reporting. In his capacity as Chief Executive Officer for the
Company, Executive shall report directly to the Board of Directors of the
Company.
 
(c)            Confidentiality.
 
(i)            (A) To the fullest extent under applicable law, Executive agrees
at all times during the term of this Agreement and for a  period  of five  (5)
years  after termination of this Agreement, and any applicable extensions
thereof, to hold in strictest confidence, and not to use, except for the benefit
of the Company to the extent necessary to perform his obligations to the Company
under this Agreement, and not to disclose to any person, firm, corporation or
other entity without written authorization of the Chief Executive Officer or
Board of Directors of the Company, any confidential information of the Company
that Executive obtains  or  creates. Any breach of this obligation will be
considered a material breach of this Agreement.


(B)   For the avoidance  of doubt, confidential information shall not include
information that (1) is or has been made generally available to the public
through the disclosure thereof in a manner that was authorized by the Company
and did not violate any common law or contractual right of the applicable party;
(2)  is  or  becomes  generally available to the public other than as a result
of a disclosure by Executive in violation of the provisions hereof; or (3) was
already in the possession  of Executive without an obligation of confidentiality
prior to becoming a party to this Agreement.
 
(d)            Non-Disparagement.  Executive agrees not to disparage or
otherwise refer to Company, its Executives, officers or directors in an
unfavorable manner before, during and after the term of this Agreement,
including verbal remarks in public or private and written remarks in paper or 
electronic format (e.g., e-mail, Twitter, Facebook, etc).  Violation of this
provision will result in termination of Employment and any benefits paid
hereunder.  Company, together with its executives, officers and directors,
agrees not to disparage or otherwise refer to Executive in an unfavorable manner
before, during and after the term of this Agreement, including verbal remarks in
public or private and written remarks in paper or  electronic format (e.g.,
e-mail, Twitter, Facebook, etc).
 
(e)            Non-Solicitation.  For a period of one (1) year after the
termination of this Agreement or Executive's employment with the Company,
Executive will not directly or indirectly solicit any Company employee to
perform services for the Executive or for any other business or entity, whether
as an Executive, consultant, partner or participant in any such business or
entity.  This Section 1.1(e) shall cease to be applicable to any activity of the
Executive from and after such time as the Company has ceased all business
activities or has made a decision to cease all business activities.


1.2.            Status.  For as long as he remains an Executive of the Company,
Executive 's  employment shall be governed by the laws of the United States and
the State of Missouri to the fullest extent permitted by law. It is the intent
of the parties that at all times during Executive's employment with the Company,
he will remain a citizen of the United States.
 
1.3.            Duration. This term of this Agreement shall be one (1) year,
beginning on the Effective Date, with the Agreement automatically renewing for
successive one (1) year periods, unless Executive or the Company provides
written notice to the other of his or its  intention  not  to renew the
Agreement at least thirty (30) days prior to the next upcoming expiration date.
Notwithstanding the foregoing, this Agreement shall automatically terminate on
the date Executive reaches the age of seventy-five (75), unless otherwise agreed
by the Board of Directors of the Company.  At the termination of this Agreement,
Executive's employment with the Company shall terminate simultaneously.



 
2

--------------------------------------------------------------------------------

2.            COMPENSATION; BENEFITS




2.1.            Base Salary. The Company shall pay to Executive a gross annual
base salary of Five Hundred Sixty-Five Thousand Dollars ($565,000) per year
payable in accordance with the Company's normal payroll practices as are in
effect from time to time.  The Company will review the base salary on or about
the first of every year, and in the Company's sole discretion, make any
increases that the Company deems warranted.  If the Executive's base salary is
increased, the new increased base salary will be the base salary for purposes of
this Agreement.
 
2.2.            Bonus. The Executive shall be eligible for an annual bonus of up
to sixty percent (60%) of Executive's base salary.  Payment of the annual bonus
will be based upon Executive's achievement of certain business and individual
performance objectives as well as the Company's performance against the
Company's objectives.
 
2.3.            Stock Option.


(a)            Grant   of   Options.    In connection with the Expatriate
Agreement, the Company granted to Executive the option ("Option") to purchase
Two Hundred Seventy-Five Thousand (275,000) shares of the Company's common
stock.  From time to time, the Company, in its sole discretion, may grant
Executive additional shares of Company's common stock in accordance with the
Company's stock option plans   ("Option Shares").
 
(b)            Vesting. Executive shall vest in the Option Shares in accordance
with the Company's approved vesting schedule in accordance with the stock option
plan (or other applicable plan).
 
(c)            Exercise   of   Option.    The Option may be exercised as set
forth in the Company's stock option plan (or other applicable plan). All shares
of the Company's  common stock issuable upon the exercise of the Option shall,
when issued, be validly issued, fully paid and non-assessable.


2.4.            Auto Allowance.  The Company shall make an automobile available
to Executive based upon Executive's reasonable choosing.  The Company shall pay
all costs and expenses incidental to the ownership, operation, and maintenance
of the automobile, including, but not limited to, automobile insurance, taxes
and repair costs.
 
2.5.            Insurance and Benefits.
 
(a)            Plan Participation.    The Company  shall  facilitate 
Executive's  and his family's participation in any group medical, health,
vision, dental, hospitalization, and accident insurance, retirement, pension,
disability, or similar welfare or pension plan or program of the  Company now
existing or hereafter established. Executive acknowledges that the current
insurance plans are offered through Eclat and are subject to reasonable changes
at the business discretion of the Company and/or Eclat.


 
3

--------------------------------------------------------------------------------

 
(b)            Vacation and Paid Time Off. Executive shall be eligible for paid
vacation and time off in accordance with the policies of the Company applicable
to other Executives at similar levels of authority (currently fifteen (15)
days).  Executive shall also be entitled to the Company's usual and customary
holidays, including two (2) floating holidays each year, to be taken at
Executive's discretion.
 
(c)            Indemnification; General Liability.
 
(i)            To the fullest extent permitted by applicable law, the Company,
its receiver, or its trustee shall indemnify, defend, and hold Executive
harmless from and against any expense, loss, damage, or liability incurred or
connected with any claim, suit, demand, loss, judgment, liability, cost, or
expense (including reasonable attorneys' fees) arising from or  related to the
services performed by him under the terms of this Agreement and amounts  paid 
in settlement of any of the foregoing; provided that the same were  not  the 
result  of Executive 's fraud, gross negligence, or reckless or intentional
misconduct. The Company may advance to Executive the costs of defending any
claim, suit, or action against him if he undertakes to repay the funds advanced,
with interest, should it later be determined that he is not entitled to
indemnification under this Section 2.5(c).
 
(ii)            The Company shall provide coverage to Executive for his general
liability, director and officer liability, and professional liability insurance
at the same levels and on the same terms as provided to its other executive
officers.




3.            TERMINATION AND SEVERANCE




3.1.            Termination.


(a)            Nothing in this Agreement shall prevent the Company from
terminating Executive's employment with the Company at any time, with or without
"Cause." "Cause" means: (i) conviction of Executive or plea to a felony or crime
involving moral turpitude; (ii) fraud, theft, or misappropriation by Executive
of any asset or property of the  Company, including, without limitation, any
theft or embezzlement or any diversion of any corporate opportunity; (iii)
breach of any of the material obligations contained in this Agreement; (iv)
conduct by Executive materially contrary to the material policies of the
Company; (v) material  failure by Executive to  meet the goals and objectives
established by the Company; provided that Executive has failed to cure such
failure within a reasonable period of time after written notice to him regarding
such failure; or (vi) conduct by Executive that results in a material detriment
to the Company, its program, or goals or is inimical to the Company's reputation
and interests; provided  that Executive has failed to cure such failure within a
reasonable period of time after written notice to him regarding such conduct. 
Any reoccurrence of such acts constituting Good Cause within one (1) year of the
original occurrence will require no such pre-termination right of the Executive
to cure.


(b)            Executive may terminate Executive's employment with the Company
with or without "Good Reason".  "Good Reason" means:  (i) the failure of the
Company to timely pay to the Executive any compensation owed to him under this
Agreement; (ii) the Company's diminution in the Executive's duties in any
material respect or the Company's assignment to the Executive of duties that are
materially inconsistent with the duties stated in this Agreement; (iii) the
relocation of the Company's offices of the Executive's employment more than
sixty (60) miles outside the greater St. Louis metropolitan area; (iv) a
material breach by the Company of this Agreement; (v) the failure of the Company
to have this Agreement assumed in full by any successor in the case of any
merger, consolidation, or sale of all or substantially all of the assets of the
Company.
 

 
4

--------------------------------------------------------------------------------

(c)            In the event that Executive desires to resign from the Company,
he shall promptly give the Company written notice of the date that such
resignation will be effective, provided that the notice period shall be no less
than thirty (30) days.  In the event that Executive desires to resign from the
Company for Good Reason, he shall provide the Company with written notice
setting forth the acts constituting Good Reason within ninety (90) days of the
initial occurrence of the Good Reason condition and providing that the Company
may cure such acts within thirty (30) days of receipt of such notice.  Any
reoccurrence of such acts constituting Good Reason within one (1) year of the
original occurrence will require no such pre-termination right of the Company to
cure.


(d)   In  the  event  that  the  Company  desires  to  terminate  Executive's
employment, with or without Cause, the Company shall promptly give Executive
written notice of the date that such termination will be effective, provided
that the notice period shall be no less than thirty (30) days.


3.2.            Severance. If Executive terminates this Agreement or his
employment with the Company for Good Reason or if Executive's employment with
the Company is terminated by the Company for any reason other than for Cause or
Executive reaching the age of seventy-five (75), including non-renewal of this
Agreement by the Company, the Company shall pay to Executive a severance
indemnity of:  (i) severance pay equal to Executive's then-current annual base
salary, paid in continuous payments in accordance with the Company's normal
payroll practices for a period of eighteen (18) months; and (ii) all accrued but
unpaid vacation, expense reimbursement, wages and other benefits due to
Executive under any Company provided plans, policies and arrangements; and (iii)
if Executive elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"), then the Company will
pay for Executive's COBRA premiums for such coverage (at coverage levels in
effect immediately prior to Executive's termination) until the earlier of:  (A) 
a period of eighteen (18) months from the date of termination or (B)  the date
upon which Executive becomes covered under similar plans.  Executive's receipt
of the Severance Indemnity is conditioned upon his and the Company's execution
of a reasonable settlement agreement governing the termination of the employment
relationship between Executive and the Company.  All payments set forth in this
Section 3.2(i), (ii) and (iii) are defined as (the "Severance Indemnity").


3.3.            Change of Control.  If Executive terminates this Agreement or
his employment with the Company for Good Reason or if Executive's employment
with the Company is terminated by the Company for any reason other than for
Cause, including non-renewal of this Agreement by the Company, and such
termination occurs during a Change of Control Period, the Company shall pay to
Executive a change of control indemnity  of:  (i) the Severance Indemnity as
defined in Section 3.2; and (ii) a lump-sum payment equal to one hundred percent
(100%) of the higher of:  (A) the greater of  (x) Executive's target bonus as in
effect for the fiscal year in which the Change of Control occurs or (y)
Executive's target bonus as in effect for the fiscal year in which Executive's
termination of employment occurs; or (B) Executive's actual bonus for
performance during the calendar year prior to the calendar year during which the
termination of employment occurs.  For avoidance of doubt, the amount paid to
Executive pursuant to this Section 3.3 will not be prorated based on the actual
amount of time Executive is employed by the Company during the fiscal year (or
the relevant performance period if something different than a fiscal year)
during which this termination occurs; and (iii) one hundred percent (100%) of
Executive's outstanding and unvested Option Shares will become vested in full. 
Notwithstanding any other provision in any applicable equity compensation plan
and/or individual stock option plan or agreement, Executive's outstanding and
vested stock options as of the Executive's termination of employment date will
remain exercisable until the eighteen (18) month anniversary of the termination
of employment date; provided, however, that the post-termination exercise period
for any individual stock option right will not extend beyond its original
maximum term of the original date of the grant.  All payments set forth in this
Section 3.3 (i), (ii) and (iii) defined as (the "Change of Control Indemnity").
 
 
5

--------------------------------------------------------------------------------



3.4.            Change of Control Definitions.  For purposes of Section 3.3
above, the following definitions shall apply:  (a) "Change of Control" means the
occurrence of any of the following events:  (i)  A change in the ownership of
the Company which occurs on the date that any one person, or more than one
person acting as a group ("Person"), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
fifty percent (50%) of the total voting power of the stock of the Company;
provided, however, that for purposes of this subsection, the acquisition of
additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company will not be
considered a Change or Control; or (ii) A change in the effective control of the
Company which occurs on the date that a majority of the members of the Board is
replaced during any twelve (12) month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.  For purposes of this subsection (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change of Control; or (iii) A change in the ownership of a
substantial portion of the Company's assets which occurs on the date that any
Person acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total gross fair market value equal to or more than
fifty percent (50%) of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.


            (b) "Change of Control Period" means the period beginning six (6)
months prior to, and ending eighteen (18) months following, a Change of Control.




4.            MISCELLANEOUS




4.1.            Entire Agreement.    This Agreement (including any exhibits
hereto) supersedes any and all other understandings and agreements, either oral
or in writing, among the parties with respect to the subject matter hereof and
constitutes the sole agreement among the parties with respect to the subject
matter hereof, including the Expatriate Agreement.  Upon execution of this
Agreement by the Company and Executive, the Expatriate Agreement shall be hereby
terminated.  Notwithstanding the foregoing, in no event shall the termination of
the Expatriate Agreement in connection with the execution of this Agreement, be
considered as a termination as set forth in Section 5 of the Expatriate
Agreement  or entitle Executive to any Severance Indemnity pursuant to Section
5.3 of the Expatriate Agreement.
 
4.2.            Scverability.  If any term or provision  of this  Agreement  or 
any  application  of this Agreement shall be declared or held invalid, illegal,
or unenforceable, in whole or in part, whether generally or in any particular
jurisdiction, such provision  shall  be  deemed  amended to the extent, but only
to the extent, necessary to cure such invalidity, illegality, or
unenforceability, and the validity, legality, and enforceability of the
remaining provisions, both generally and in every other jurisdiction, shall not
in any way be affected or impaired thereby.
 
 
6

--------------------------------------------------------------------------------



4.3.            Survival. Notwithstanding expiration or termination of this
Agreement, Sections1.1(c), 1.1(d), 2.3, 2.5(c), Section 3 and Section 4 shall
survive such expiration or termination.


4.4.            Interpretation of Agreement.


(a)            Unless otherwise indicated to the contrary herein by the context
or use thereof: (i) the words, "herein," "hereto," "hereof," and words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, subsection, or paragraph hereof; (ii) words importing the
masculine gender shall include the feminine and neuter genders and vice versa;
and (iii) words importing the singular shall include the plural, and vice versa.
 
(b)            All parties to this Agreement have participated fully in the
negotiation of this Agreement. This Agreement has been prepared by all parties
equally, and is
to be interpreted according to its terms. No inference shall be drawn that the
Agreement was prepared by or is the product of any particular party or parties.


4.5.            Taxes.  The parties hereto acknowledge that the requirements of
Section 409A of the Internal Revenue Code ("Section 409A") are still being
developed and interpreted by government agencies and that the parties hereto
have made a good faith effort to comply with current guidance under Section
409A.  Notwithstanding anything in this Agreement to the contrary, in the event
that amendments to this Agreement are necessary in order to continue to comply
with future guidance or interpretations under Section 409A, including amendments
necessary to ensure that compensation will not be subject to tax under Section
409A (which may require deferral of severance or other compensation), the
Company and the Executive agree to negotiate in good faith the applicable terms
of such amendments and to implement such negotiated amendments, on a prospective
and/or retroactive basis as needed.  Further, to the extent any amount or
benefit under this Agreement is subject to the requirements of Section 409A,
then, with respect to such amount or benefit, this Agreement will be interpreted
in a manner to comply with the requirements of Section 409A.  Further, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or as a result of a termination of employment unless such
termination is also a "separation from service" within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
"termination", "termination of employment", "Termination Date", or the like
shall mean "separation from service".


The Company makes no warranty regarding the tax treatment to the Executive of
payments provided for under this Agreement, including the tax treatment of such
payments that may be subject to Section 409A.  The Executive will be responsible
for paying all federal, state, and local income and employment taxes that may be
due on such payment, provided that the Company will be responsible for any
withholding obligations under applicable law.


4.6.            Governing   Law.    Notwithstanding   the  place   where   this 
Agreement  may   be executed by  any  of the  parties  hereto,  the  parties 
expressly  agree  that  all  of  the terms  and provisions hereof shall be
construed in accordance with and governed by the laws of the  State of Missouri,
without giving effect to the principles of choice or conflicts of laws
thereof.   Each of the parties hereto consents and agrees  to  the  exclusive 
personal  jurisdiction  of any  state or federal court sitting in the State of
Missouri, and waives any objection based on venue or forum non  conveniens 
with  respect  to  any  action  instituted   therein,  and  agrees     that  
any  dispute concerning the conduct of any party in connection with this
Agreement  shall be heard only in the courts described above.


7

--------------------------------------------------------------------------------

4.6.            Binding Arbitration.


(a)            All disputes arising under this Agreement or arising out of or
relating to Executive's employment relationship with the Company shall be
submitted to final and binding arbitration. Arbitration of such matters shall
proceed consistent with the National Rules for the Resolution of Employment
Disputes as established by the American Arbitration Association. Venue for any
arbitration shall be St. Louis, Missouri or any other location mutually agreed
upon by Executive and the Company.
 
(b)            The arbitration shall be conducted using the Expedited Procedures
of the AAA Rules, regardless of the amount in dispute.
 
(c)            The disputing parties shall agree on an arbitrator qualified to
conduct American Arbitration Association ("AAA") arbitration. If the disputing
parties cannot agree on the choice of arbitrator, then each party shall choose
one independent arbitrator. The two arbitrators so chosen shall jointly select a
third arbitrator, who shall conduct the arbitration.
 
(d)            All disputes relating to this Agreement shall be governed by the
laws of the State of Missouri, and the arbitrator shall apply such law without
regard to the principles of  choice or conflicts of laws thereof.
 
(e)            All aspects of the arbitration shall be treated as confidential.
 
(f)            The prevailing party, as determined by the arbitrator, shall
recover his or its reasonable costs and attorneys' fees associated with the
arbitration. The non-prevailing party shall be liable for the arbitrator's fees
and costs.
 
(g)            The decision of the arbitrator shall be final, and the parties
agree to entry of such decision as judgments in all courts of appropriate
jurisdiction.


4.7.            Amendments. This Agreement shall not be modified or amended
except by a writing signed by all of the parties.
 
4.8.            Binding   Effect.   This Agreement shall be binding upon and
shall inure to the benefit of the successors and assigns of each party hereto.
 
4.9.            No Assignment.


(a)            This Agreement and all of Executive's rights and obligations
hereunder are personal to Executive and may not be transferred or assigned by
him at any time, except that any assets accruing to Executive in connection with
this Agreement shall accrue to the benefit of Executive's heirs, executors,
administrators, successors, permitted assigns, trustees, and legal
representatives.
 
(b)            The Company may assign its rights under this Agreement to any
entity that assumes the Company's obligations hereunder in connection with
merger, consolidation or sale or transfer of all or substantially all of the
Company's assets to such entity.


 
8

--------------------------------------------------------------------------------

 
4.10.            Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the party or parties entitled to the benefit thereof, but
only by a writing signed by the party or parties waiving such terms or
conditions. No waiver of any provision of this Agreement or of any right or
benefit arising hereunder shall be deemed to constitute or shall constitute a
waiver of any other provision of this Agreement (whether or not similar), nor
shall any such waiver constitute a continuing waiver, unless otherwise expressly
so provided in writing.


4.11.            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures on this Agreement may be
conveyed by facsimile or other electronic transmission and shall be binding upon
the parties so transmitting their signatures. Counterparts with original
signatures shall be provided to the other parties following the applicable
facsimile or other electronic transmission; provided, that failure to provide
the original counterpart shall have no effect on the validity or the binding
nature of this Agreement.


[Signature page follows].


9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.






                                        THE COMPANY


                                        FLAMEL TECHNOLOGIES SA




                                        By: /s/ Michael F. Kanan
                                        Name: Michael F. Kanan
                                        Title: Senior Vice President, Chief
Financial Officer








                                        ECLAT PHARMACEUTICALS, LLC
                                        



                                        By: /s/ Phil Thompson
                                        Name: Phil Thompson
                                        Title: Senior Vice President, General
Counsel








                                        EXECUTIVE


                                        By: /s/ Michael S. Anderson
                                        Name: Michael S. Anderson
                                        Title: Chief Executive Officer








10